DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 8/2/2021. As directed by the amendment: claims 1, 4, 9, and 11-17 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-2 and 4-17 are presently pending in this application.
Drawings
The drawings are objected to because Figs. 1-11 are not being of sufficient quality/shading so that all details/features in the Figures are clear, such as in Fig. 12. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required.
Specification
The amendment filed 11/6/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Page 2, lines 9-10 recite “the main faces configures to abut one another when the sheath and collar are in the second position.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1, 13, and 16 objected to because of the following informalities:  
Claim 1, line 8 recites “the sheath” but should read “the elongate sheath” in order to be consistent with the language recited in claim 1, line 7.
Claim 13, line 4 recites “the mushroom shaped projections” but should read “the mushroom shaped locking projections” in order to be consistent with the language recited in claim 1, line 7.
Claim 16, line 11 recites “the sheath” but should read “the elongate sheath” in order to be consistent with the language recited in claim 16, line 7.
Claim 16, line 25 recites “each mushroom shaped projection” but should read “each mushroom shaped locking projection” in order to be consistent with the language recited in claim 16, lines 22-23.
Claim 16, line 30 recites “the projections” but should read “the mushroom shaped locking projections” in order to be consistent with the language recited in claim 16, lines 22-23.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “the main faces configured so that they abut one another when the elongate sheath and attachment collar are in the second position” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure.
Claim 17 recites “the main faces configured to abut one another when the elongate sheath and attachment collar are in the second position” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Publication 2004/0078007 A1) in view of Lin (US Publication 2014/0221872 A1). Refer to figure below when “See Image 1” mentioned.Image 1:
    PNG
    media_image1.png
    533
    801
    media_image1.png
    Greyscale

Regarding claim 1, Nguyen discloses a safety clip (4, 26) for a syringe assembly (Fig. 7), the syringe assembly comprising a syringe (3) and a syringe needle (22), the needle having a tip at one end thereof (Fig. 5), the safety clip comprising: 
an attachment collar (26) having first and second spaced apart ends (See Image 1) and a central aperture (Interior of 26) for securement of the syringe assembly to the attachment collar in an operative configuration (Fig. 7); 
(4) having opposed spaced apart first and second ends (See Image 1), and a longitudinal channel (Interior of 4) in one side of the sheath (Figs. 5-6), the longitudinal channel extending in a direction from said first end of the sheath elongate to the second end of the elongate sheath (Figs. 5-6); 
a hinge (6) operatively connecting the first end of the attachment collar to said first end of the elongate sheath (Fig. 1, Paragraph [0027]) so that, in use, it provides for relative hinged pivotal movement of the attachment collar and elongate sheath from a first position in which the needle of the syringe assembly is exposed for use (Fig. 5), and a second position in which at least part of the needle including the tip is sheathed within the longitudinal channel (Paragraph [0027]); 
the attachment collar further including two spaced apart locking ears (30) at the second end thereof (Fig. 6);  
the elongate sheath further including two spaced apart locking projections (32) which extend from said first end thereof (Fig. 5), 
the spaced apart locking projections extending in a direction parallel to the longitudinal channel (Fig. 5), each spaced apart locking projection being arranged to cooperate with an associated and respective one of the two ears (Paragraph [0027]), the spaced apart locking projections being engagable with the associated locking ears during movement between the first and second positions so that the spaced apart locking projections extend beyond the ears when in the second position so as to lock the spaced apart locking projections with the locking ears and inhibit withdrawal therefrom (Paragraph [0027]).  
Nguyen is silent regarding
the two spaced apart locking ears being apertures, each locking aperture having retaining members therein;  
the two spaced apart locking projections being mushroom shaped, each mushroom shaped projection being arranged to cooperate with an associated and respective one of the two locking apertures, the mushroom shaped locking projections being insertable into the associated locking apertures during movement between the first and second positions so that the mushroom shaped locking 
Lin teaches a safety clip (12, 2, 6, Fig. 6), the safety clip comprising:
an attachment collar (12, 2); 
an elongate sheath (6);
a hinge (4);
the attachment collar further including a locking aperture (52), the locking aperture having retaining members therein (53);  
the elongate sheath further including a mushroom shaped locking projection (51), 
the mushroom shaped locking projection being arranged to cooperate with the associated and respective locking aperture (Paragraph [0076]), the mushroom shaped locking projection being insertable into the associated locking aperture during movement between the first and second positions so that the mushroom shaped locking projection extends beyond the retaining members when in the second position so as to lock the mushroom shaped locking projection within the locking aperture and inhibit withdrawal therefrom (Paragraph [0076]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the two spaced apart locking ears and the two spaced apart locking projections of Nguyen to incorporate the teachings of Lin to incorporate the two spaced apart locking ears being apertures, each aperture having retaining members therein, and the two spaced apart locking projections being mushroom shaped since such a modification is the result of a simple substitution of one known element (30, 32, Nguyen) for another (51, 52, 53, Lin) to obtain predictable results (Permanent locking mechanism to prevent needlestick). The modification of Nguyen in view of Lin would teach each mushroom shaped locking projection (Two projections from Nguyen modified to be mushroom shaped from Lin) being arranged to cooperate with an associated and respective one of the two locking apertures (Two ears of Nguyen modified to be apertures from Lin, cooperation taught by both), the mushroom shaped locking projections being insertable into the associated locking apertures during movement between the first and second positions so that the mushroom shaped locking projections extend beyond the retaining members when in the second position so as to lock the mushroom shaped (As taught by Lin in Paragraph [0076]).
Regarding claim 2, Nguyen in view of Lin disclose the safety clip of claim 1, wherein each said locking aperture includes three retaining members (53, Lin).  
Regarding claim 4, Nguyen in view of Lin disclose the safety clip of claim 1, wherein the retaining members (53, Lin) within each locking aperture are sized so as to provide an opening in (50, Lin) the locking apertures surrounded by the retaining members (Fig. 6, Lin), each mushroom shaped locking projection including a ramped section (55, Lin) and a recessed section (56, Lin), the ramped section being shaped and sized so that it can be forced through the opening so as for the safety clip to adopt the second position, the ramped section thereafter is prevented from being withdrawn by the retaining members (Paragraph [0076], Lin).  
Regarding claim 5, Nguyen in view of Lin disclose the safety clip of claim 1, wherein the elongate sheath comprises a retaining tab (12, Nguyen) for further retaining the needle in the second position (Paragraphs [0027]-[0028], Nguyen).
Nguyen is silent regarding 
the elongate sheath comprises retaining tabs.
In an alternative embodiment (Fig. 2, Nguyen), Nguyen teaches the elongate sheath (4, Nguyen) comprises retaining tabs (12, Nguyen).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the elongate sheath of Nguyen to incorporate more than one retaining tab since it has been held that mere duplication of essential working parts of a vice involves only routine skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, Nguyen in view of Lin disclose the safety clip of claim 5, wherein the retaining tabs project inwardly from at least one side of the longitudinal channel (Fig. 2, Nguyen), the retaining tabs being temporarily 6215,979displaced to allow the needle to be received within the longitudinal channel when the elongate sheath is being pivoted to the second position (Paragraph [0021], Nguyen).  
Regarding claim 7, Nguyen in view of Lin disclose the safety clip of claim 6, wherein the retaining tabs project at an angle (Fig. 2, Nguyen) such as to prevent the needle being dislodged from the elongate sheath (Paragraph [0021], Nguyen).  
Regarding claim 8, Nguyen in view of Lin disclose the safety clip of claim 1, wherein the elongate sheath, when in the second position, encloses the needle completely from one side (Paragraphs [0027]-[0028], Nguyen).  
Regarding claim 11, Nguyen in view of Lin disclose a safety needle assembly (4, 26, Nguyen) comprising the safety clip of claim 1 (See rejection of claim 1 above) and a needle (20, Nguyen) connected thereto (Fig. 5, Nguyen), wherein the needle is held by a needle collar (28, Nguyen) that is secured within the central aperture or is formed therein as part of a unitary construction (Fig. 5, Nguyen).  
Regarding claim 12, Nguyen in view of Lin disclose a safety syringe assembly (4, 26, Nguyen) comprising the safety clip of claim 1 (See rejection of claim 1 above) and a syringe (3, Nguyen) connected thereto (Fig. 7, Nguyen), wherein the syringe includes a hub (28, Nguyen) that is secured within the central aperture or is a part thereof as a unitary construction (Fig. 7, Nguyen).  
Regarding claim 13, Nguyen in view of Lin disclose the safety clip of claim 1 wherein the elongate sheath includes an end wall (See Image 1, Nguyen) at the first end thereof (Fig. 5, Nguyen) and wherein the longitudinal channel comprises spaced apart sides (See Image 1, Nguyen) and an open top at said one side of the elongate sheath (Figs. 5-6, Nguyen), the end wall extending laterally away from each side of the longitudinal channel (Fig. 5, Nguyen), and 7215,979the mushroom shaped projections extending from the end wall so as to be spaced from respective sides of the longitudinal channel (Fig. 5, Nguyen, Fig. 6, Lin).  
Regarding claim 15, Nguyen in view of Lin disclose the safety clip of claim 1, wherein the longitudinal channel includes sections of different cross-section along its length the section adjacent the second end of the elongate sheath being of smaller cross-section than the section adjacent the first end of the elongate sheath (Figs. 5-6, Nguyen).  
Regarding claim 16, Nguyen discloses a safety clip (4, 26) for a syringe assembly (Fig. 7), the syringe assembly comprising a syringe (3) and a needle (22), the needle having a tip at one end thereof (Fig. 5), the safety clip comprising: 
(a) an attachment collar (26) having first and second spaced apart ends (See Image 1) and a central aperture (Interior of 26) for securement of the syringe assembly to the attachment collar in an operative configuration (Fig. 7); 
(b) an elongate sheath (4) having opposed spaced apart first and second ends (See Image 1), an end wall (See Image 1) at the first end (Fig. 5) and a longitudinal channel (Interior of 4) in one side of the elongate sheath (Fig. 5), the longitudinal channel extending in a direction from said first end of the elongate sheath to the second end of the elongate sheath (Fig. 5), the longitudinal channel comprising spaced apart sides (See Image 1) and an open top at said one side of the sheath (Figs. 5-6), the end wall extending laterally away from each side of the longitudinal channel (Figs. 5-6); 
(c) a hinge operatively connecting the first end of the attachment collar to said first end of the elongate sheath so that, in use, it provides for relative hinged pivotal movement of the attachment collar and the elongate sheath from a first position in which the syringe needle of the syringe assembly is exposed for use, and a second position in which at least part of the needle including the tip is sheathed within the longitudinal channel (6, Fig. 1, Paragraph [0027]); 
(d) the attachment collar further including two spaced apart locking ears (30) at the second end thereof (Fig. 5); and 8215,979 
(e) the elongate sheath further including two spaced apart locking projections (32) which extend from the end wall of the elongate sheath at said first end thereof (Figs. 5-6) and terminate at a free end (Tip of 32) the locking projections extending in a direction parallel to the longitudinal channel (Figs. 5-6), each projection being arranged to cooperate with an associated and respective one of the two locking ears (Paragraph [0027]), each locking projection including a ramped section at the free end and a recessed section (See Image 1), the ramped section being sized and shaped so that during movement from the first position to the second position, the ramped section can be inserted or forced beyond the ear (Paragraph [0027]), such that the projections are locked with the locking ears and the ramped section is inhibited from withdrawal from the locking ears (Paragraph [0027]).

the two spaced apart locking ears being apertures, each aperture having retaining members therein, the retaining members within each locking aperture are sized so as to provide an opening in the locking apertures surrounded by the retaining members; and 8215,979 
the two spaced apart locking projections being mushroom shaped, each mushroom shaped projection being arranged to cooperate with an associated and respective one of the two locking apertures, each mushroom shaped locking projection including a ramped section at the free end and a recessed section, the ramped section being sized and shaped so that during movement from the first position to the second position, the ramped section can be inserted or forced through the opening beyond the retaining members, such that the projections are locked within the locking apertures and the ramped section is inhibited from withdrawal from the locking apertures by the retaining members.  
Lin teaches a safety clip (12, 2, 6, Fig. 6), the safety clip comprising: 
(a) an attachment collar (12, 2);
(b) an elongate sheath (6);
(d) the attachment collar (12, 2) further including a locking aperture (52), the aperture having retaining members (53) therein, the retaining members within each locking aperture are sized so as to provide an opening (50) in the locking apertures surrounded by the retaining members (Fig. 6); and 8215,979 
(e) the elongate sheath further including a mushroom shaped locking projection (51) that terminates at a free end (End of 55) the locking projection extending in a direction parallel to the longitudinal channel (Fig. 6), the mushroom shaped projection being arranged to cooperate with an associated and respective locking aperture (Paragraph [0076]), the mushroom shaped locking projection including a ramped section (55) at the free end (Fig. 6) and a recessed section (56), the ramped section being sized and shaped so that during movement from the first position to the second position, the ramped section can be inserted or forced through the opening beyond the retaining members, such that the projection is locked within the locking aperture and the ramped section is inhibited from withdrawal from the locking aperture by the retaining members (Paragraph [0076]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the two spaced apart locking ears and the two spaced apart locking  at the free end and a recessed section since such a modification is the result of a simple substitution of one known element (30, 32, Nguyen) for another (51, 52, 53, Lin) to obtain predictable results (Permanent locking mechanism to prevent needlestick). The modification of Nguyen in view of Lin would teach each mushroom shaped projection (Two projections from Nguyen modified to be mushroom shaped from Lin) being arranged to cooperate with an associated and respective locking aperture (Two ears of Nguyen modified to be apertures from Lin, cooperation taught by both), the ramped section being sized and shaped so that during movement from the first position to the second position, the ramped section can be inserted or forced through the opening beyond the retaining members, such that the projection is locked within the aperture and the ramped section is inhibited from withdrawal from the locking aperture by the retaining members (As taught by Lin in Paragraph [0076]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Publication 2004/0078007 A1) in view of Lin (US Publication 2014/0221872 A1) further in view of Haindl (US Publication 2010/0198152 A1).
Regarding claim 9, Nguyen in view of Lin disclose the safety clip of claim 1.
Nguyen in view of Lin are silent regarding
further comprising a releasable lock mechanism on the elongate sheath and the attachment collar, the releasable lock mechanism being configured to releasably retain the safety clip in the first position.  
Haindl teaches a cannula device (2), comprising:
comprising a releasable lock mechanism (18, 20) on an elongate sheath (10) and an attachment collar (4), the releasable lock mechanism being configured to releasably retain the safety clip in the first position (Paragraph [0095]).  
(Paragraph [0095], lines 1-9).  
Regarding claim 10, Nguyen in view of Lin further in view of Haindl disclose the safety clip of claim 9, wherein the releasable lock mechanism includes a first locking member (18, Haindl) on the elongate sheath (Fig. 4, Haindl) and a second locking member (20, Haindl) on the attachment collar (Fig. 4, Haindl), the first and second locking members configured to inter-engage with each other and thereby releasably retain the elongate sheath and attachment collar in the first position (Figs. 4-5A, Haindl).  
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Publication 2004/0078007 A1) in view of Lin (US Publication 2014/0221872 A1) further in view of Zanen (WO 9316745 A1). Refer to figures below when “See Image 1” or “See Image 2” mentioned.Image 1:

    PNG
    media_image1.png
    533
    801
    media_image1.png
    Greyscale
Image 2:

    PNG
    media_image2.png
    836
    948
    media_image2.png
    Greyscale

Regarding claim 14, Nguyen in view of Lin disclose the safety clip of claim 13, wherein the end wall includes a main face (See Image 1, Nguyen) from which the locking projections extend (Figs. 5-6, Nguyen) and the attachment collar includes a main face (See Image 1, Nguyen), the locking apertures extending through the attachment collar from the main face (Figs. 5-6, Nguyen, Fig. 6, Lin).
Nguyen in view of Lin are silent regarding
the main faces configured so that they abut one another when the elongate sheath and attachment collar are in the second position.  
Zanen teaches a safety clip (5, 6), the safety clip comprising:
an attachment collar (5);
an elongate sheath (6);
a hinge (What 4 is pointing to in Figs. 5-7);
wherein the elongate sheath includes an end wall at the first end thereof (See Image 2);
wherein the end wall includes a main face (See Image 2) and the attachment collar includes a main face (See Image 2), the main faces configured so that they abut one another when the elongate sheath and attachment collar are in the second position (Fig. 7).  

Regarding claim 17, Nguyen in view of Lin disclose the safety clip of claim 16 wherein the locking projections extend from the end wall (Fig. 5, Nguyen) and are spaced from the sides of the longitudinal channel (Fig. 5, Nguyen), the end wall including a main face (See Image 1, Nguyen) from which the locking projections extend (Fig. 5, Nguyen), and the attachment collar including a main face (See Image 1, Nguyen) through which the locking apertures extend (Figs. 5-6, Nguyen, Fig. 6, Lin).
Nguyen in view of Lin are silent regarding
the main faces configured to abut one another when the elongate sheath and attachment collar are in the second position.
Zanen teaches a safety clip (5, 6), the safety clip comprising:
(a) an attachment collar (5);
(b) an elongate sheath (6) having an end wall at a first end (See Image 2);
(c) a hinge (What 4 is pointing to in Figs. 5-7);
the end wall including a main face (See Image 2) and the attachment collar includes a main face (See Image 2), the main faces configured to abut one another when the elongate sheath and attachment collar are in the second position (Fig. 7).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the main faces of Nguyen to incorporate the teachings of Zanen to incorporate being configured so that they abut one another when the elongate sheath and attachment collar are in the second position in order to prevent any further movement between the elongate sheath and attachment collar to prevent damage of the needle.
Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 11, that the original disclosure provides support for “the main faces configured to abut one another when the sheath and collar are in the second position”, the Examiner respectfully disagrees. It is not apparent from an inspection of original figures 9 and 10 that it must be the case. Figures 9 and 10 clearly do not show any main faces abutting one another or in the second position. The 112(a) rejection and new matter in the specification objection is being maintained.
In response to applicant's arguments, on pages 14-15, that it would not be obvious to take the disclosure of Lin and apply it to Nguyen and that there is no structure in the Nguyen device which would enable it to use the projections and aperture because doing so would require a complete redesign of the device going well beyond what would be considered obvious, the Examiner respectfully disagrees. The fingers 32 and ears 30 of Nguyen coact to fixedly retain housing 4/elongate sheath along the longitudinal axis, to thereby envelop needle 20 within housing 4/elongate sheath. Meanwhile the first holding member 51 and second holding member 52 of Lin interact with one another in an unretreatable manner to retain the protection arm/elongate sheath at the full protection position permanently. The Examiner is simply modifying the two spaced apart locking ears and the two spaced apart locking projections of Nguyen to incorporate the teachings of Lin to incorporate the two spaced apart locking ears being apertures and the two spaced apart locking projections being mushroom shaped since such a modification is the result of a simple substitution of the fingers 32 and ears 30 of Nguyen for the shape of the first holding member 51 and second holding member 52 of Lin, which would still result in the same predictable result of a permanent locking mechanism to prevent needlestick. .
Applicant’s arguments, see page 15, filed 8/2/2021, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zanen (WO 9316745 A1).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783